—Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered December 19, 1997, convicting defendant, after a jury trial, of forgery in the second degree, criminal possession of a forged instrument in the second degree, grand larceny in the fourth degree and criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, 2 to 4 years, IV2 to 3 years, and IV2 to 3 years, respectively, unanimously affirmed.
Defendant was not deprived of a fair trial by any comments of the prosecutor during summation and thus was not entitled to a mistrial. Rather, where appropriate, the court sustained objections and took prompt curative actions, including instructing the jury extensively regarding proper consideration of summation comments, thereby effectively obviating any possible prejudice to defendant (see, People v D’Alessandro, 184 AD2d 114, 118, lv denied 81 NY2d 884). Concur — Williams, J. P., Wallach, Andrias and Friedman, JJ.